Case: 1:18-cr-00743 Document #: 259 Filed: 08/21/20 Page 1 of 23 PagelD #:634

FILED

UNITED STATES DISTRICT COURT ANG 2 1 2020
NORTHERN DISTRICT OF ILLINOIS JUDGE JOHNZ. LEE
EASTERN DIVISION UNITED STATES DISTRICT COURT
UNITED STATES OF AMERICA
No. 18 CR 743
Vv.
Judge John Z. Lee
BRANDON PITTS

PLEA AGREEMENT
1. This Plea Agreement between the United States Attorney for the
Northern District of Illinois, JOHN R. LAUSCH, JR., and defendant BRANDON
PITTS, and his attorney, DENNIS A. GIOVANNINI, is made pursuant to Rule 11 of
the Federal Rules of Criminal Procedure and is governed in part by Rule 11(c)(1)(A),

as more fully set forth below. The parties to this Agreement have agreed upon the

following:
Charges in This Case
2. The superseding indictment in this case charges defendant with wire

fraud, in violation of Title 18, United States Code, Section 1343 (Counts 1-2 and 4-7);
and aggravated identity theft, in violation of Title 18, United States Code, Section
1028A(a)(1) (Count 11).

3. Defendant has read the charges against him contained in the
superseding indictment, and those charges have been fully explained to him by his
attorney.

4. Defendant fully understands the nature and elementsof the crimes with

which he has been charged.
Case: 1:18-cr-00743 Document #: 259 Filed: 08/21/20 Page 2 of 23 PagelD #:635

Charges to Which Defendant Is Pleading Guilty

5. By this Plea Agreement, defendant agrees to enter a voluntary plea of
guilty to the following counts of the superseding indictment: Count 1, which charges
defendant with wire fraud, in violation of Title 18, United States Code, Section 1343;
and Count 11, which charges defendant with aggravated identity theft, in violation
of Title 18, United States Code Section, 1028A(a)(1).

Factual Basis

6. Defendant will plead guilty because he is in fact guilty of the charges
contained in Counts 1 and 11 of the superseding indictment. In pleading guilty,
defendant admits the following facts and that those facts establish his guilt beyond a
reasonable doubt and constitute relevant conduct pursuant to Guideline § 1B1.3:

Beginning no later than in or about November 2013, and continuing until in or
about December 2015, at Chicago, in the Northern District of Illinois, Eastern
Division, and elsewhere, defendant, together with Corey Logsdon, Korey Isbell,
Yoshmi Henry, Kewan Watts, Ashley Weathersby and Angelo Steele, knowingly
devised, intended to devise, and participated in a scheme to defraud and to obtain
money and property, inthe form of unemployment insurance benefit funds from the
State of Illinois, by means of materially false and fraudulent pretenses,
representations, and promises, and in furtherance thereof used interstate wires, in

violation of Title 18, United States Code, Section 1348.
Case: 1:18-cr-00743 Document #: 259 Filed: 08/21/20 Page 3 of 23 PagelD #:636

In addition, no later than August 11, 2015, at Chicago, in the Northern District
of Illinois, Eastern Division, and elsewhere, defendant and Ashley Weathersby, did
knowingly transfer, possess, and use without lawful authority a means of
identification of another person, namely, the name, date of birth, and social security
number of Victim L.L., during and in relation to the wire fraud offense described in
Count 1 of the Superseding Indictment, knowing that the means of identification
belonged to another person, in violation of Title 18, United States Code, Section
1028A(a)(1).

Specifically, beginning at least in December 2013, defendant knew that co-
schemer Ashley Weathersby held a position at Health Care Provider A that allowed
her to access the personal identification information, such as names, dates of birth,
social security numbers and driver’s license numbers, of Health Care Provider A
patients (the “personal identification information”). At about that time, defendant
knew that co-schemer Corey Logsdon was paying cash to Weathersby in exchange for
personal identification information for Health Care Provider A patients, and that
Weathersby was providing that information to Logsdon without the authorization or
permission of the patients. Defendant himself began paying Weathersby in cash and
gifts in or about July 2014 for personal identification information of Health Care
Provider A patients, and knew that Weathersby was providing him that information

without authorization or permission of the patients. Defendant also knew that, in
Case: 1:18-cr-00743 Document #: 259 Filed: 08/21/20 Page 4 of 23 PagelD #:637

addition to Logsdon, co-schemer Angelo Steele also received the personal
identification information of Health Care Provider A patients from Weathersby.

Defendant knew that unemployed individuals in Illinois, who were terminated
without fault, could file a claim over the Internet with the Illinois Department of
Employment Security (“IDES”) and receive unemployment benefits during the period
of time in which they were unemployed, were able to work, and had been actively
seeking work. Defendant further knew that claimants could choose to have their
unemployment benefits loaded onto a debit card or directly deposited to a bank
account. Defendant further knew that, in order to receive benefits fromIDES foreach
weekly or biweekly period of unemployment, claimants had to certify certam
eligibility information, for example, whether the claimant worked, was able and
available to work, and actively sought work during the certification period. Defendant
knew that these certifications could be made by phone or over the Internet, and that
certification had to be made before benefits could be paid via the method of payment
selected by the claimant.

Defendant used the personal identification from Weathersby to file fraudulent
claims for unemployment insurance benefits with the IDES in the names of Health
Care Provider A patients. In those fraudulent claims, defendant selected the debit
card method of payment, and directed that the debit cards be mailed to addresses
which defendant knew did not belong to Health Care Provider A patients but were

instead addresses that defendant and his co-schemers controlled.
Case: 1:18-cr-00743 Document #: 259 Filed: 08/21/20 Page 5 of 23 PagelD #:638

Defendant acknowledges the government’s position that he used the names
and personal identification information of at least 171 individuals, without
authorization, to file at least 645 fraudulent IDES applications claiming
unemployment benefits. Defendant acknowledges that in total, he and co-schemers
Logsdonand Steele used the names and personal identification information ofat least
892 individuals, without authorization, to file at least 892 fraudulent IDES
applications claiming unemployment benefits to which they were not entitled.

As a result of the fraudulent claims made by defendant, Logsdon and Steele in
the applications they submitted using the personal identifying information of Health
Care Provider A patients, IDES funded accounts in the names of Health Care
Provider A patients and directed Chase Bank to mail IDES debit cards to addresses
that defendant and his co-schemers provided on the fraudulent applications. These
addresses were controlled by defendant and his co-schemers. Defendant
acknowledges the government’s position that at least 53 of those addresses defendant
used on the fraudulent applications were provided to defendant by co-schemer Kewan
Watts, and defendant paid Watts for that information.

Defendant also used the IDES website to fraudulently complete and cause to
be completed the IDES certification process in the names of purported IDES
claimants, includingby falsely representing to IDES that the claimants were entitled
to benefits, had been available and able to work, and actively sought work during the

certification period. Defendant knew that once he or his co-schemers fraudulently
Case: 1:18-cr-00743 Document #: 259 Filed: 08/21/20 Page 6 of 23 PagelD #:639

certified eligibility for the purported claimants, the debit cards would be funded by
IDES. Defendant further knew that, once a debit card was issued to a claimant, the
debit card would be regularly funded by IDES so long as the claimant continued to
certify eligibility and IDES determined the claimant was eligible. |

After Chase Bank mailed the debit cards, defendant himself retrieved, and
directed Isbell, Watts, and others working at his direction, to retrieve, the mailed
debit card from the addresses defendant and his co-schemers provided to IDES.
Defendant used the fraudulently obtained debit cards to withdraw unemployment
insurance benefits from automated teller machines (“ATMs”), knowing that he was
not entitled to those funds. Defendant used the funds for his own purpose and benefit.

More specifically, as charged in Count One of the superseding indictment, at
some point prior to August 11, 2015, defendant paid Weathersby for the name, social
security number, and driver’s license number of Victim L.L. and filled out an online
application for IDES benefits using that information. Defendant knew at the time
that Victim L.L. was a real person, and that defendant was not authorized to apply
for unemployment insurance benefits in the name of Victim L.L., or use or possess
the name, social security number, and driver’s license number of Victim L.L.

Based on the claim for IDES benefits made by defendant in Victim L.L., Chase
sent by U.S. mail a Chase prepaid debit card associated with an account ending in

2455 in the name of Victim L.L. to the address provided by defendant in his

fraudulent online application. Defendant or one of his co-schemers retrieved the card
Case: 1:18-cr-00743 Document #: 259 Filed: 08/21/20 Page 7 of 23 PagelD #:640

mailed to that address, and on or about August 11, 2015, defendant used the IDES
debit card in the name of Victim L.L. to withdraw $800 from a Chase ATM located in
Chicago, Illinois. Defendant admits that that withdrawal caused a wire
communication in interstate commerce, namely, an electronic withdrawal request
message routed through the Chase data center located in Wilmington, Delaware.

The government’s position is that during the scheme, defendant and his co-
schemers filed false and fraudulent unemployment insurance claims in the names of,
and using the personal identification information of, at least 892 individuals,
resulting in intended loss to IDES of approximately $8.8 million in unemployment
benefits and actual loss to IDES totaling approximately $1.5 million in
unemployment benefits. Defendant’s position is that the actual loss to IDES totals
between $500,000 to $1,500,000.

Maximum Statutory Penalties

7. Defendant understands that the charges to which he is pleading guilty

carry the following statutory penalties:
a. Count 1 carries a maximum sentence of 20 years’ imprisonment.

Count 1 also carries a maximum fine of $250,000, or twice the gross gain or gross loss
resulting from that offense, whichever is greater. Defendant further understands that
with respect to Count 1 the judge also may impose a term of supervised release of not

more than three years.
Case: 1:18-cr-00743 Document #: 259 Filed: 08/21/20 Page 8 of 23 PagelD #:641

b. Count 11 carries a sentence of 2 years’ imprisonment. The
sentence of imprisonment on Count 11 is required to be consecutive to any other
sentence imposed. Count 11 also carries a maximum fine of $250,000. Defendant
further understands that with respect to Count 11, the judge also may impose a term
of supervised release of not more than one year.

c. Defendant further understands that the Court must order
restitution to the victims of the offense in an amount determined by the Court.

d. Pursuant to Title 18, United States Code, Section 3013, defendant
will be assessed $100 on each count to which he has pled guilty, in addition to any
other penalty or restitution imposed.

e. Therefore, under the counts to which defendant is pleading guilty,
the total maximum sentence is 22 years’ imprisonment, and the minimum sentence
is two years’ imprisonment. In addition, defendant is subject to a total maximum fine
of $500,000, or twice the gross gain or gross loss resulting from the offenses of
conviction, whichever is greater, a period of supervised release, and special
assessments totaling $200, in addition to any restitution ordered by the Court.

Sentencing Guidelines Calculations
8. Defendant understands that in determining a sentence, the Court is
obligated to calculate the applicable Sentencing Guidelines range, and to consider

that range, possible departures under the Sentencing Guidelines, and other

sentencing factors under 18 U.S.C. § 3553(a), which include: (i) the nature and
Case: 1:18-cr-00743 Document #: 259 Filed: 08/21/20 Page 9 of 23 PagelD #:642

circumstances of the offense and the history and characteristics of the defendant; (11)
the need for the sentence imposed to reflect the seriousness of the offense, promote
respect for the law, and provide just punishment for the offense, afford adequate
deterrence to criminal conduct, protect the public from further crimes of the
defendant, and provide the defendant with needed educational or vocational training,
medical care, or other correctional treatment in the most effective manner; (iii) the
kinds of sentences available; (iv) the need to avoid unwarranted sentence disparities
among defendants with similar records who have been found guilty of similar
conduct; and (v) the need to provide restitution to any victim of the offense.

9. For purposes ofcalculating the Sentencing Guidelines, the parties agree
on the following points, except as specified below:

a. Applicable Guidelines. The Sentencing Guidelines to be
considered in this case are those in effect at the time of sentencing. The following
statements regarding the calculation of the Sentencing Guidelines are based on the
Guidelines Manual currently in effect, namely the November 2018 Guidelines

Manual.
Case: 1:18-cr-00743 Document #: 259 Filed: 08/21/20 Page 10 of 23 PagelD #:643

b. Offense Level Calculations.

Count 1
i. The base offense level is seven, pursuant to Guideline
§ 2B1.1(a)(1).
il. The Government’s position is that the offense level is

increased by 18 levels, pursuant to Guideline § 2B1.1(b)(1)@), because the intended
loss reasonably foreseeable to the defendant is more than $3,500,000 and less than
$9,500,000. Defendant’s position is that the offense level is increased by 14 levels,
pursuant to Guideline § 2B1.1(b)(1)(H), because the loss is more than $550,000 and
less than $1,500,000.

lii. The offense level is increased by two levels, pursuant to
Guideline § 2B1.1(b)(2)(A), because the offense involved 10 or more victims.
Defendant disagrees that this enhancement applies.

iv. The Government’s position is that the offense level is
increased by two levels, pursuant to Guideline § 2B1.1((b)(10)(C), because the offense
involved the use of sophisticated means, and defendant’s conduct constituted
sophisticated means. Defendant disagrees that this enhancement applies.

v. The Government’s position is that the offense level is
increased by four levels, pursuant to Guideline § 3B1.1(b), because the defendant was
an organizer or leader and the criminal activity involved five or more participants

and was otherwise extensive. Defendant disagrees that this enhancement applies.

10
Case: 1:18-cr-00743 Document #: 259 Filed: 08/21/20 Page 11 of 23 PagelD #:644

Count 11
V1. The Guideline sentence, pursuant to Guideline § 2B1.6, is
the term of imprisonment required by statute, namely, two years, and that sentence
shall not run concurrently with any other sentence, pursuant to Title 18, United
States Code, Section 1028(A)(1) and (b).

vii. Defendant has clearly demonstrated a recognition and
affirmative acceptance of personal responsibility for his criminal conduct. If the
government does not receive additional evidence in conflict with this provision, and
if defendant continues to accept responsibility for his actions within the meaning of
Guideline § 3E1.1(a), including by furnishing the United States Attorney’s Office and
the Probation Office with all requested financial information relevant to his ability to
satisfy any fine or restitution that may be imposed in this case, a two-level reduction
in the offense level is appropriate. |

viii. In accord with Guideline § 3E1.1(b), defendant has timely
notified the government of his intention to enter a plea of guilty, thereby permitting
the government to avoid preparing for trial and permitting the Court to allocate its
resources efficiently. Therefore, as provided by Guideline § 3E1.1(b), if the Court
determines the offense level to be 16 or greater prior to determining that defendant
is entitled to a two-level reduction for acceptance of responsibility, the government

will move for an additional one-level reduction in the offense level.

11
Case: 1:18-cr-00743 Document #: 259 Filed: 08/21/20 Page 12 of 23 PagelD #:645

c. Criminal History Category. With regard to determining
defendant’s criminal history points and criminal history category, based on the facts
now known to the government, defendant’s criminal history points equal zero and
defendant’s criminal history category is I.

d. Anticipated Advisory Sentencing Guidelines Range.
Therefore, based on the facts now known to the government, the government’s
position is that the anticipated offense level is 29 which, when combined with the
anticipated criminal history category of I, results in an anticipated advisory
sentencing guidelines range of 87 to 108 months’ imprisonment, in addition to any
supervised release, fine, and restitution the Court may impose on Count 1.
Defendant’s position is that the anticipated offense level is 18 which, when combined
with the anticipated criminal history category ofI, results in an anticipated advisory
sentencing guidelines range of 27 to 33 months’ imprisonment, in addition to any
supervised release, fine, and restitution the Court may impose on Count 1. Defendant
acknowledges that he is subject to a sentence of two years’ imprisonment on Count
11, pursuant to Title 18, United States Code, Section 1028(A), which must run
consecutively to any term of imprisonment imposed on Count 1.

e. Defendant and his attorney and the government acknowledge
that the above guidelines calculations are preliminary in nature, and are non-binding

predictions upon which neither party is entitled to rely. Defendant understands that

further review of the facts or applicable legal principles may lead the government to

12
Case: 1:18-cr-00743 Document #: 259 Filed: 08/21/20 Page 13 of 23 PagelD #:646

conclude that different or additional guidelines provisions apply in this case.
Defendant understands that the Probation Office will conduct its own investigation
and that the Court ultimately determines the facts and law relevant to sentencing,
and that the Court’s determinations govern the final guideline calculation.
Accordingly, the validity of this Agreement is not contingent upon the probation
officer’s or the Court’s concurrence with the above calculations, and defendant shall
not have a right to withdraw his plea on the basis of the Court’s rejection of these
calculations.

10. Bothparties expressly acknowledge that this Agreement is not governed
by Fed. R. Crim. P. 11(c)(1)(B), and that errors in applying or interpreting any of the
sentencing guidelines may be corrected by either party prior to sentencing. The
parties may correct these errors either by stipulation or by a statement to the
Probation Office or the Court, setting forth the disagreement regarding the applicable
provisions of the guidelines. The validity of this Agreement will not be affected by
such corrections, and defendant shall not have a right to withdraw his plea, nor the
government the right to vacate this Agreement, on the basis of such corrections.

Agreements Relating to Sentencing

11. Each party is free to recommend whatever sentence it deems
appropriate.

12. It is understood by the parties that the sentencing judge is neither a

party to nor bound by this Agreement and may impose a sentence up to the maximum

13
Case: 1:18-cr-00743 Document #: 259 Filed: 08/21/20 Page 14 of 23 PagelD #:647

penalties as set forth above. Defendant further acknowledges that if the Court does
not accept the sentencing recommendation ofthe parties, defendant will have no right
to withdraw his guilty plea.

13. Regarding restitution, defendant acknowledges that pursuant to Title
18, United States Code, Section 3663A, the Court must order defendant, together
with any jointly liable co-defendants, to make full restitution to the victims of the
offense in an amount to be determined by the Court at sentencing, which amount
shall reflect credit for any funds repaid prior to sentencing.

14. Restitution shall be due immediately, and paid pursuant to a schedule
to be set by the Court at sentencing. Defendant acknowledges that pursuant to Title
18, United States Code, Section 3664(k), he is required to notify the Court and the
United States Attorney’s Office of any material change in economic circumstances
that might affect his ability to pay restitution.

15. Defendant agrees to pay the special assessment of $200 at the time of
sentencing with a cashier’s check or money order payable to the Clerk of the U.S.
District Court.

16. Defendant agrees that the United States may enforce collection of any
fine or restitution imposed in this case pursuant to Title 18, United States Code,
Sections 3572, 3613, and 3664(m), notwithstanding any payment schedule set by the

Court.

14
Case: 1:18-cr-00743 Document #: 259 Filed: 08/21/20 Page 15 of 23 PagelD #:648

17. After sentence has been imposed on the counts to which defendant
pleads guilty as agreed herein, the government will move to dismiss the remaining
counts of the superseding indictment, as well as the Indictment, and the forfeiture
allegation as to defendant.

Forfeiture

18. Defendant understands that by pleading guilty, he will subject to
forfeiture to the United States all right, title, and interest that he has in any property
constituting or derived from proceeds obtained, directly or indirectly, as a result of
the offense.

19. Defendant agrees to the entry of a personal money judgment in an
amount to be determined by the Court, which represents the total amount of proceeds
traceable to the offense. Defendant consents to the immediate entry of a preliminary
order of forfeiture setting forth the amount of the personal money judgment he will
be ordered to pay.

20. Defendant admits that because the directly forfeitable property is no
longer available for forfeiture as described in Title 21, United States Code, Section
853(p)(1), the United States is entitled to seek forfeiture of any other property of
defendant, up to the value of the personal money judgment, as substitute assets

pursuant to Title 21, United States Code, Section 853(p)(2).
21. Defendant understands that forfeiture shall not be treated as

satisfaction of any fine, restitution, cost of imprisonment, or any other penalty the

15
Case: 1:18-cr-00743 Document #: 259 Filed: 08/21/20 Page 16 of 23 PagelD #:649

Court may impose upon defendant in addition to the forfeiture judeme nt. In this case,
however, the United States Attorney's Office will recommend to the Attorney General
that any net proceeds derived from any forfeited assets be remitted or restored to
eligible victims of the offense pursuant to Title 18, United States Code, Section 981(e),
Title 28, Code of Federal Regulations, Part 9, and other applicable law.

22. Defendant agrees to waive all constitutional, statutory, and equitable
challenges in any manner, including but not limited to direct appeal or a motion
brought under Title 28, United States Code, Section 2255, to any forfeiture carried
out in accordance with this agreement on any grounds, including that the forfeiture
constitutes an excessive fine or punishment. The waiver in this paragraph does not
apply to a claim of involuntariness or ineffective assistance of counsel.

Acknowledgments and Waivers Regarding Plea of Guilty
Nature of Agreement

23. This Agreement is entirely voluntary and represents the entire
agreement between the United States Attorney and defendant regarding defendants
criminal liability in case 18 CR 748.

24. This Agreement concerns criminal liability only. Except as expressly set
forth in this Agreement, nothing herein shall constitute a limitation, waiver, or
release by the United States or any ofits agencies of any administrative or judicial
civil claim, demand, or cause of action it may have against defendant or any other

person or entity. The obligations of this Agreement are limited to the United States

16
Case: 1:18-cr-00743 Document #: 259 Filed: 08/21/20 Page 17 of 23 PagelD #:650

Attorney’s Office for the Northern District of Illinois and cannot bind any other
federal, state, or local prosecuting, administrative, or regulatory authorities, except
as expressly set forth in this Agreement.

25. Defendant understands that nothing in this Agreement shall limit the
Internal Revenue Service in its collection of any taxes, interest or penalties from
defendant.

Waiver of Rights

26. Defendant understands that by pleading guilty he surrenders certain
rights, including the following:

a. Trial rights. Defendant has the right to persist in a plea of not
guilty to the charges against him, and if he does, he would have the right to a public
and speedy trial.

1. The trial could be either a jury trial or a trial by the judge
sitting without a jury. However, in order that the trial be conducted by the judge
sitting without a jury, defendant, the government, and the judge all must agree that
the trial be conducted by the judge without a jury.

ii. If the trial is a jury trial, the jury would be composed of
twelve citizens from the district, selected at random. Defendant and his attorney
would participate in choosing the jury by requesting that the Court remove
prospective jurors for cause where actual bias or other disqualification is shown, or

by removing prospective jurors without cause by exercising peremptory challenges.

17
Case: 1:18-cr-00743 Document #: 259 Filed: 08/21/20 Page 18 of 23 PagelD #:651

iii. If the trialis a jury trial, the jury would be instructed that
defendant is presumed innocent, that the government has the burden of proving
defendant guilty beyond a reasonable doubt, and that the jury could not convict him
unless, after hearing all the evidence, it was persuaded of his guilt beyond a
reasonable doubt and that it was to consider each count of the superseding indictment
separately. The jury would have to agree unanimously as to each count before it could
return a verdict of guilty or not guilty as to that count.

Iv. If the trial is held by the judge without a jury, the judge
would find the facts and determine, after hearing all the evidence, and considering
each count separately, whether or not the judge was persuaded that the government
had established defendant's guilt beyond a reasonable doubt.

v. At a trial, whether by a jury or a judge, the government
would be required to present its witnesses and other evidence against defendant.
Defendant would be able to confront those government witnesses and his attorney
would be able to cross-examine them.

v1. At a trial, defendant could present witnesses and other
evidence in his own behalf. If the witnesses for defendant would not appear
voluntarily, he could require their attendance through the subpoena power of the

Court. A defendant is not required to present any evidence.
vii. At a trial, defendant would have a privilege against self-

incrimination so that he could decline to testify, and no inference of guilt could be

18
Case: 1:18-cr-00743 Document #: 259 Filed: 08/21/20 Page 19 of 23 PagelD #:652

drawn from his refusal to testify. If defendant desired to do so, he could testify in his
own behalf.

b. Appellate rights. Defendant further understands he is waiving
all appellate issues that might have been available if he had exercised his right to
trial, and may only appeal the validity of this pleaof guilty and the sentence imposed.
Defendant understands that any appeal must be filed within 14 calendar days of the
entry of the judgment of conviction.

27. Defendant understands that by pleading guilty he is waiving all the
rights set forth in the prior paragraphs, with the exception of the appellate rights
specifically preserved above. Defendant’s attorney has explained those rights to him,
and the consequences of his waiver of those rights.

Presentence Investigation Report/Post-Sentence Supervision

28. Defendant understands that the United States Attorney’s Office in its
submission to the Probation Office as part of the Pre-Sentence Report and at
sentencing shall fully apprise the District Court and the Probation Office of the
nature, scope, and extent of defendant’s conduct regarding the charges against him,
and related matters. The government will make known all matters in aggravation
and mitigation relevant to sentencing.

29. Defendant agrees to truthfully and completely execute a Financial
Statement (with supportingdocumentation) prior to sentencing, to be provided to and

shared among the Court, the Probation Office, and the United States Attorney's

19
Case: 1:18-cr-00743 Document #: 259 Filed: 08/21/20 Page 20 of 23 PagelD #:653

Office regarding all details of his financial circumstances, including his recent income
tax returns as specified by the probation officer. Defendant understands that
providing false or incomplete information, or refusing to provide this information,
may be used as a basis for denial of a reduction for acceptance of responsibility
pursuant to Guideline § 3E1.1 and enhancement of his sentence for obstruction of
justice under Guideline § 3C1.1, and may be prosecuted as a violation of Title 18,
United States Code, Section 1001 or as a contempt ofthe Court.

30. For the purpose of monitoring defendant’s compliance with his
obligations to pay a fine and restitution during any term of supervised release or
probation to which defendant is sentenced, defendant further consents to the
disclosure by the IRS to the Probation Office and the United States Attorney’s Office
of defendant's individual income tax returns (together with extensions,
correspondence, and other tax information) filed subsequent to defendant’s
sentencing, to and including the final year of any period of supervised release or
probation to which defendant is sentenced. Defendant also agrees that a certified copy
of this Agreement shall be sufficient evidence of defendant's request to the IRS to
disclose the returns and return information, as provided for in Title 26, United States

Code, Section 6103(b).

Other Terms
31. Defendant agrees to cooperate with the United States Attorney’s Office

in collecting any unpaid fine and restitution for which defendant is liable, including

20
Case: 1:18-cr-00743 Document #: 259 Filed: 08/21/20 Page 21 of 23 PagelD #:654

providing financial statements and supporting records as requested by the United
States Attorney’s Office.

32, Defendant will not object to a motion brought by the United States
Attorney’s Office for the entry of an order authorizing disclosure of documents,
testimony and related investigative materials which may constitute grand jury
material, preliminary to or in connection with any judicial proceeding, pursuant to
Fed. R. Crim. P. 6(e)(3)(E)QG). In addition, defendant will not object to the
government’s solicitation of consent from third parties who provided records or other
materials to the grand jury pursuant to grand jury subpoenas, to turn those materials
over to the Civil Division of the United States Attorney’s Office, or an appropriate
federal or state agency (including but not limited to the Internal Revenue Service),
for use in civil or administrative proceedings or investigations, rather than returning
them to the third parties for later summons or subpoena in connection with a civil or
administrative proceeding involving, or investigation of, defendant. Nothing in this
paragraph or the preceding paragraph precludes defendant from asserting any legal
or factual defense to taxes, interest, and penalties that may be assessed by the IRS.

33. Defendant understands that, if convicted, a defendant who is not a
United States citizen may be removed fromthe United States, denied citizenship, and

denied admission to the United States in the future.

21
Case: 1:18-cr-00743 Document #: 259 Filed: 08/21/20 Page 22 of 23 PagelD #:655

Conclusion

34. Defendant understands that this Agreement willbe filed withthe Court,
will become a matter of public record, and may be disclosed to any person.

35. Defendant understands that his compliance with each part of this
Agreement extends throughout the period of his sentence, and failure to abide by any
term of the Agreement is a violation of the Agreement. Defendant further
understands that in the event he violates this Agreement, the government, at its
option, may move to vacate the Agreement, rendering it null and void, and thereafter
prosecute defendant not subject to any of the limits set forth in this Agreement, or
may move to resentence defendant or require defendant’s specific performance ofthis
Agreement. Defendant understands and agrees that in the event that the Court
permits defendant to withdraw from this Agreement, or defendant breaches any of
its terms and the government elects to void the Agreement and prosecute defendant,
any prosecutions that are not time-barred by the applicable statute of limitations on
the date of the signing of this Agreement may be commenced against defendant in
accordance with this paragraph, notwithstanding the expiration of the statute of
limitations between the signing of this Agreement and the commencement of such

prosecutions.
36. Should the judge refuse to accept defendant's plea of guilty, this

Agreement shall become null and void and neither party will be bound to it.

22
Case: 1:18-cr-00743 Document #: 259 Filed: 08/21/20 Page 23 of 23 PagelD #:656

37. Defendant and his attorney acknowledge that no threats, promises, or
representations have been made, nor agreements reached, other than those set forth
in this Agreement, to cause defendant to plead guilty.

38. Defendant acknowledges that he has read this Agreement and carefully
reviewed each provision with his attorney. Defendant further acknowledges that he

understands and voluntarily accepts each and every term and condition of this

 

 

 

 

 

Agreement.

AGREEDTHISDATE:_ 77/7" 297 .
LINDSAY Diahtally signed by LINDSAY (
J EN KI N S oe 2020.07.10 14:43:38 EF
signed by Lindsay Jenkins for “BRANDUN PEETS-
JOHN R. LAUSCH, JR. Defendant
United States Attorney

MATTHEW KUTCHER poaiscnee tater oso Gt. Aopen

MATTHEW L. KUTCHER DENNIS A. GIOVANNINI
Assistant U.S. Attorney Attorney for Defendant

23
